Citation Nr: 1620228	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-20 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to October 21, 2009 for the grant of service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars.  

2.  Entitlement to an effective date prior to October 21, 2009 for the grant of service connection for recurrent bronchitis and pneumonia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2011 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars on October 21, 2009, which was granted by a February 2011 rating decision and a 10 percent disability rating was awarded, effective October 21, 2009; the Veteran perfected an appeal on this issue, which is currently on appeal before the Board.  

2.  Prior to October 21, 2009, there was no pending, unadjudicated claim for service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars of any sort.  

3.  The Veteran filed his initial claim for service connection for pneumonia on January 22, 2007, which was denied by a January 2008 rating decision; he did not file a notice of disagreement with this rating decision or otherwise take any action to initiate an appeal on this claim.  

4.  The Veteran filed a petition to reopen his claim for service connection for recurrent bronchitis and pneumonia, on October 21, 2009, which was granted by a May 2011 rating decision and a 10 percent disability rating was awarded, effective October 21, 2009.  

5.  Prior to October 21, 2009, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for recurrent bronchitis and pneumonia of any sort.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to October 21, 2009, for the award of service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.114, 3.155, 3.156, 3.157, 3.159, 3.400, 3.816 (2015).  

2.  The criteria are not met for an effective date prior to October 21, 2009, for the award of service connection for recurrent bronchitis and pneumonia.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.114, 3.155, 3.156, 3.157, 3.159, 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an earlier-effective-date claim, VA must apprise the Veteran that evidence of an earlier-filed claim that did not become final and binding, in the absence of an appeal, is needed to show entitlement to an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003).  Here, the Veteran was informed of the relevant statutes and regulations pertaining to his claim for an earlier effective date November 2009 and June 2010 letters, which instructed him that effective date determinations are based on such things as "when we received your claim."  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements from the Veteran and his representative.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).



Analysis 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that effective dates prior to October 21, 2009, for the grant of service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars and recurrent bronchitis and pneumonia is not warranted.  

Ischemic Heart Disease

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. U. S. Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  See 38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" is a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include coronary artery disease, was not added to the list of diseases subject to presumptive service connection due to herbicide exposure until August 31, 2010.  75 Fed. Reg. 53, 202 (Aug. 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  Accordingly, as the Veteran has a diagnosis of ischemic heart disease, the Board concludes that he is a "Nehmer class member" as defined by law.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (in this case, August 31, 2010).  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985, and May 3, 1989, or there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law establishing a presumption of service connection, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1)-(2).  

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  Finally, paragraph (c)(4) states that if the requirements of 38 C.F.R. § 3.816(c)(1) and (2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.  

In this case, the RO granted an effective date for service connection based on the date Veteran initially filed his claim, in October 21, 2009, which is later than the earliest date that ischemic heart disease arose.  Thus, the outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In analyzing this issue, the Board has considered the medical evidence of record for ischemic heart disease, which is the disability associated with Agent Orange exposure and the appropriate basis for service connection.  The earliest medical evidence of record of treatment for a heart disability was a September 2008 VA cardiology diagnostic study report which included a notation that ischemic heart disease was indicated.  

The Veteran filed his initial claim for service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars, on October 21, 2009, which was granted by a February 2011 rating decision and a 10 percent disability rating was awarded, effective October 21, 2009.  In the February 2011 rating decision, VA reviewed of the Veteran's claims file pursuant to Nehmer.  See 38 C.F.R. § 3.816 ; see also Nehmer I, 712 F. Supp. at 1404; Nehmer II, 32 F. Supp. 2d at 1175; Nehmer III, 283 F.3d at 1158.  The Veteran perfected an appeal on this issue, which is currently on appeal before the Board.  

In these situations, by law, in which the Veteran had a claim for benefits pending before VA between May 3, 1989, and August 31, 2010, the effective date of the award will be the later of the date of the claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Thus, as the medical evidence of record demonstrates the earliest date that the Veteran's ischemic heart disease arose was in a September 2008 VA treatment report and the Veteran initially filed a claim for this disability on October 21, 2009, the earliest effective date possible is the later of these dates, which is October 21, 2009.  In this case, prior to October 21, 2009, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for ischemic heart disease of any sort.  

In addition, the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  

In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for the award of service connection, including based on application of the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.

Recurrent Bronchitis and Pneumonia 

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the Board observes that, prior to October 21, 2009, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for recurrent bronchitis and pneumonia of any sort.  The Veteran filed an initial claim for service connection for pneumonia in January 2007 and this claim was adjudicated in a January 2008 rating decision.  He did not take any action to initiate an appeal of the January 2008 rating decision.  Thus, the January 2008 rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  The Veteran has not alleged a clear and unmistakable error (CUE) claim against this rating decision.  See generally 38 C.F.R. § 3.105.  Thereafter, he did not file a claim for service connection until October 21, 2009, over one year after the issuance of the January 2008 rating decision.  The Board observes that, at no time between the January 2008 rating decision and the October 21, 2009 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for pneumonia, bronchitis or a respiratory disability that has not been adjudicated.  

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  Accordingly, despite the private medical records demonstrating diagnosis and treatment of pneumonia as early as January 2003 and bronchitis as early as March 2003, as there was no pending, unadjudicated claim or petition to reopen the claim for service connection for bronchitis, pneumonia or a similar respiratory disability of any sort after the January 2008 final rating decision and prior to October 21, 2009, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than October 21, 2009.

Accordingly, despite the evidence demonstrating bronchitis began as early as March 2002 and pneumonia began as early as January 2003, as there was no pending, unadjudicated claim for service connection for recurrent bronchitis and pneumonia or similar respiratory disability claim of any sort before the October 21, 2009 claim, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than the October 21, 2009 effective date assigned.



ORDER

An effective date prior to October 21, 2009 for the grant of service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft with surgical scars, is denied.

An effective date prior to October 21, 2009 for the grant of service connection for recurrent bronchitis and pneumonia, is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


